HENRIOD, Chief Justice.
Appeal from "the Court’s denial of plaintiff’s motion to strike defendants’ Objections to Order of Dismissal” (of a counterclaim). The appeal is dismissed with instructions. No costs awarded.
This appeal was not from a final judgment as required by Rule 72, Utah Rules of Civil Procedure, the rule cited by appellant as basis for the appeal, as will appear from the quoted language of appellant’s Notice of Appeal set out in the preceding paragraph above.
*195The trial court generously treated respondent’s abortive “Objections to Order of Dismissal” as a motion for new trial, but was in error for two reasons: 1) At that juncture there had been no trial so there could not have been a new one, and 2) the abortive pleading obviously was in no sense a Motion for New Trial under the rules.
The case is remanded with instructions to proceed under the proper rules, in consonance with the conclusions herein expressed.
McDonough, wade, and callis-TER, JJ., concur.
CROCKETT, J., concurs in the result.